Citation Nr: 0637968	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-41 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of healed diathesis fracture of the left femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1971 to June 1974.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 2004 decision by the RO 
which granted an increased rating to 20 percent for the 
veteran's left leg disability.  In January 2006, a hearing 
was held at the RO before the undersigned acting member of 
the Board.  The Board remanded the appeal for additional 
development in March 2006.  


FINDING OF FACT

Residuals of diathesis fracture of the left femur is 
manifested principally by pain and no more than moderate 
functional limitation of motion of the knee or hip; fracture 
of the shaft or femur neck with false joint, nonunion, or 
favorable ankylosis of the hip are not present.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of healed diathesis fracture of the left femur are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 
5255 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an increased rating 
for the left leg disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.326 (2006).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, in March 2004 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish an 
increased evaluation for a left leg disability.  This letter 
also informed him of what evidence they would obtain and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim. 

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date if an increase was ultimately established, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes herein that the evidence is against the veteran's 
claim for an increased evaluation, any question as to the 
appropriate effective date to be assigned is rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, it is noted that VA medical records, to include 
the report of a VA examination accomplished pursuant to the 
March 2006 remand, have been associated with the claims 
folder, and the veteran was afforded a personal hearing.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.


Law & Regulations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

The veteran is currently assigned a 20 percent evaluation for 
his left leg disability under Diagnostic Code (DC) 5255 which 
provides for an 80 percent evaluation with fracture of the 
femur shaft or anatomical neck with nonunion, with loose 
motion (spiral or oblique fracture).  A 60 percent evaluation 
is assigned when there is fracture of the surgical neck of 
the femur with false joint or, with nonunion, without loose 
motion, weightbearing preserved with the aid of a brace.  An 
evaluation of 30 percent is awarded when there is malunion of 
the femur with marked knee or hip disability.  When there is 
malunion of the femur with moderate knee or hip disability, a 
20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5255.  

Other potentially applicable rating codes which may provide 
for a higher evaluation include DCs 5252, 5253, 5257, 5260, 
and 5261.  Where flexion of the thigh is limited to 10º, a 40 
percent rating is assigned.  Where flexion is limited to 20º, 
a 30 percent rating is awarded.  With flexion limited to 30º, 
a 20 percent rating is assigned.  Where flexion is limited to 
45º, a 10 percent rating is merited.  DC 5252.  

Where there is impairment of the thigh with limitation of 
abduction of motion lost beyond 10º, a 20 percent rating is 
assigned.  With limitation of adduction with an inability to 
cross legs, a 10 percent rating is assigned.  Where 
limitation of rotation causes an inability to toe-out more 
than 15º on the affected leg, a 10 percent rating is awarded.  
DC 5253.  

Where impairment of the knee, manifested by recurrent 
subluxation or lateral instability, is severe, a 30 percent 
rating is assigned.  Where impairment is moderate, a 20 
percent rating is assigned.  For slight impairment of the 
knee, a 10 percent rating is awarded.  DC 5257.  

Where there is limitation of flexion of a leg, with flexion 
limited to 15°, a 30 percent rating is awarded.  With flexion 
limited to 30°, a 20 rating is assigned.  With flexion 
limited to 45°, a 10 percent rating is merited.  DC  5260.  

Where there is limitation extension of the leg, with 
extension limited to 20°, a 30 percent rating is assigned.  
With extension limited to 15°, a 20 percent is awarded.  
Where extension is limited to 10°, a 10 percent rating is 
awarded.  DC 5261.  



Background & Analysis

The veteran was examined by VA on two occasions during the 
pendency of this appeal to determine the extent and severity 
of his left leg disability.  Except for some limitation of 
motion in his left knee and hip on the most recent 
examination in April 2006, the veteran's complaints and the 
clinical findings from the two examinations were not 
materially different.  The veteran's testimony at the 
personal hearing regarding his disability was essentially the 
same as expressed when examined by VA.  

When examined by VA in April 2004, the veteran complained of 
pain on the lateral aspect of the left thigh when sleeping on 
his left side and of left hip pain when walking.  The veteran 
denied any swelling or induration, and was not taking any 
medication on a regular basis.  On examination, the 
circumference of both thighs was equal and there was no 
evidence of muscle atrophy or tenderness.  There was a 14-
inch, well-healed, nontender surgical scar on the lateral 
aspect of the left thigh extending to the knee.  There was no 
pain, swelling, or subluxation or instability in the left 
knee, and no limitation or impairment of range of motion of 
the knee due to pain.  The veteran favored the left hip with 
ambulation.  Left hip abduction was from 0 to 45 degrees 
without pain.  Flexion of the left hip was to 100 degrees 
with pain beginning at 90 degrees.  X-ray studies of the left 
hip showed an old healed fracture of the mid-shaft of the 
femur with internal metallic fixation present.  The findings 
were consistent with osteochondromatosis of the left hip.  
The diagnosis was status post fracture of the left femur, 
post-operative open reduction and internal fixation.  

When examined by VA in April 2006, the veteran complained of 
a "waddling gait," weakness mainly in his buttock, and pain 
in his left hip and knee.  On examination, the veteran was 
able to get in and out of his chair without difficulty, and 
walked with a somewhat unsteady gait due to what he described 
as pain in his left buttock.  He was unable to heel walk 
because of Achilles tendon contractures but could toe walk 
with difficulty.  There was 1-cm atrophy in the left thigh, 
but leg length was equal.  Range of motion in the knees was 
from 0 to 115 degrees with crepitation on both sides.  There 
was no instability, swelling, or heat.  Hip flexion was to 
115 degrees, bilaterally; internal rotation was to 15 degrees 
on the left, and external rotation was to 30 degrees, 
bilaterally.  Reflexes were intact, muscle strength was 5/5 
throughout both lower extremities, except in the left 
quadriceps, where it was 4/5.  There was no evidence of any 
neurological abnormalities.  

VA x-ray studies of the left knee showed normal bony 
architecture without degenerative changes or injury.  There 
was a plate in the distal femur with healed bone over it.  A 
lateral view showed patellofemoral degenerative change with a 
spur and the plate above.  An x-ray study of the left hip 
showed the plate in the proximal femur; otherwise, the bony 
anatomy was normal with the femoral head located in the 
acetabulum without signs of degeneration or bone disease.  
The diagnosis was status post left femoral fracture, open 
reduction and internal fixation with mild chronic discomfort 
and some weakness.  The examiner noted that the veteran had 
mild symptoms in his left hip and knee, mainly in his left 
buttock, and that the veteran reported missing work one or 
two days a month.  The veteran did not require use of any 
assistive devices and did not have any painful motion, though 
the veteran reported discomfort ambulating more than short 
distances or on uneven surfaces.  The examiner commented that 
the veteran would have a slight additional limitation on 
repetitive use and during flare-ups, but that he could not 
offer any estimate in terms of degrees of additional 
limitation without resorting to speculation.  He noted that 
there was no instability in the left knee.  

Except for some mild limitation of motion in the left knee 
and hip (each to 115 degrees; normal range of motion of the 
knee is 140, and to 125 degrees in the hip - 38 C.F.R. 
§ 4.71a, Plate II)), the clinical and diagnostic findings on 
the current examination were essentially the same as on the 
August 2004 VA examination and did not reflect any 
significant change in actual impairment so as to warrant a 30 
percent evaluation under DC 5255.  Likewise, hip/thigh 
flexion was not limited to 20º so as to warrant a 30 percent 
rating under DC 5252.  The veteran has never complained of, 
or demonstrated any knee impairment.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

While the veteran complains of chronic left knee and hip 
pain, particularly on prolonged walking, there was no 
objective evidence of any significant impairment on either VA 
examination.  The veteran had good strength and no more than 
mild limitation of motion in his left hip and knee.  There 
was no subluxation or instability in the left knee, and no 
evidence of swelling or heat in either joint.  X-ray studies 
showed the fracture site and plate insertion were well-healed 
and anatomically intact without evidence of more than mild 
degenerative changes in the area of the plate.  The veteran 
had normal weight bearing and did not require use of a brace.  
Thus, the Board finds no basis for the assignment of a higher 
schedular evaluation than is currently assigned.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

It is acknowledged that the veteran has subjective complaints 
of pain affecting his ability to engage in certain 
activities, particularly requiring prolonged walking.  In 
this case, however, while he complained of pain associated 
with his left hip and knee, "a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Here, there were no objective observations of pain or 
functional loss of the left hip or knee on the current 
examination beyond that contemplated by the 20 percent 
evaluation currently assigned.  That is, the veteran does not 
demonstrate more than mild actual limitation of motion in the 
left hip or knee and no limitation due to pain.  Assuming, 
for the sake of argument, that the Board could speculate as 
to any additional limitation of motion on repetitive use or 
during flare-ups, the examiner's characterization of the 
additional functional limitation as "slight" would not 
suggest a level of impairment commensurate with marked 
disability.  Therefore, the Board finds that an increased 
evaluation based on additional functional loss due to the 
factors set forth above are not demonstrated.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  As 
there is no objective evidence of any functional loss of use 
due to pain, on repetitive use, or on flare-ups, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.  


ORDER

An increased rating for residuals of healed diathesis 
fracture of the left femur, is denied.  



		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


